Citation Nr: 0529755	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for testicular cancer, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  His DD Form 214 also lists approximately 3 
months of "other service."

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the claim.

This case was previously before the Board in January 2004, at 
which time it was remanded for additional development.  
Although the record reflects this development has been 
completed, for the reasons stated below an additional remand 
is required in the instant case.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The record reflects that on his original May 2002 VA Form 9 
(Appeal to the Board) the veteran checked the box to indicate 
he did not want a Board hearing.  However, subsequent to the 
most recent Supplemental Statement of the Case (SSOC) in May 
2005, the veteran submitted a new VA Form 9, dated in July 
2005 and apparently received by the RO in Louisville, 
Kentucky, in August 2005, in which he indicated that he did 
want a Board hearing.  Specifically, he checked the box to 
indicate he wanted a Board hearing at the local VA office 
before a Member, or Members, of the Board (hereinafter, 
"Travel Board hearing").  In addition, it appears he 
indicated that he wanted this hearing to take place in 
Milwaukee, Wisconsin.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for 
the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.  Concerning the latter, 
the Board notes that the veteran has 
indicated that he wants this hearing to 
be held a VA facility other than the one 
in Chicago.  The RO should follow its own 
procedures concerning whether this 
request may be accommodated and should 
notify the appellant accordingly.

After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


